      Case 1:20-cv-00242-RC Document 38 Filed 06/29/20 Page 1 of 6




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


COMMONWEALTH OF VIRGINIA, et al.,
                                   Plaintiffs,

                             v.

DAVID S. FERRIERO, in his official capacity as the
Archivist of the United States,                                  No. 1:20-cv-00242 (RC)

                                   Defendant,

ALABAMA, LOUISIANA, NEBRASKA,
SOUTH DAKOTA, and TENNESSEE,
                                   Intervenor-Defendants.


                              NOTICE OF APPEARANCE

               Please take notice that the undersigned attorney, of the law firm Paul, Weiss,

Rifkind, Wharton & Garrison LLP, hereby enters an appearance as counsel of record for

Amici Curiae in the above-captioned action. Names of the amici are listed in Exhibit 1 to

this Notice.



Dated: June 29, 2020                         Respectfully submitted,
       Washington, D.C.
                                             PAUL, WEISS, RIFKIND, WHARTON &
                                             GARRISON LLP

                                             By:     /s/ Jeannie Rhee
                                                     Jeannie S. Rhee (DC Bar No. 464127)
                                                     2001 K Street, NW
                                                     Washington, DC 20006-1047
                                                     Telephone: (202) 223-7466
                                                     jrhee@paulweiss.com

                                             Attorney for Amici Curiae
     Case 1:20-cv-00242-RC Document 38 Filed 06/29/20 Page 2 of 6




                               LIST OF AMICI
The following amici curiae joining the Brief of Business and Corporate Entities
as Amici Curiae in Support of Plaintiff States are represented by Paul, Weiss,
Rifkind, Wharton & Garrison LLP and Vullo Advisory Services, PLLC:

   1. 1010data, Inc.
   2. 98point6 Inc.
   3. Advance Local Media LLC
   4. Advance Magazine Publishers Inc. AKA Condé Nast
   5. Advance Publications, Inc.
   6. Airbnb, Inc.
   7. American City Business Journals, Inc.
   8. American International Group, Inc.
   9. Apollo Global Management, Inc.
   10. Apple
   11. Asana, Inc.
   12. Atakama Inc.
   13. Baron Capital Group, Inc.
   14. Benco Dental Supply Co.
   15. Biogen Inc.
   16. Bloomberg L.P.
   17. Blue Apron Holdings, Inc.
   18. Bowery Farming Inc.
   19. Braze, Inc.
   20. Brighthouse Financial, Inc.


                                        1
  Case 1:20-cv-00242-RC Document 38 Filed 06/29/20 Page 3 of 6




21. Build America Mutual Assurance Company
22. CapeSpace, LLC
23. Capri Holdings Limited
24. Chobani, LLC
25. Citigroup Inc.
26. COTA, Inc.
27. Dayforward Inc.
28. Diageo North America, Inc.
29. Ellig Group LLC
30. Equitable
31. The Estée Lauder Companies Inc.
32. Etsy, Inc.
33. Everything is Everything
34. General Assembly Space, Inc.
35. The Goldman Sachs Group, Inc.
36. Guardian Life Insurance Company of America
37. The Hershey Company
38. Industrious
39. Kimberly-Clark Corporation
40. KIND LLC
41. Leaders Group Holdings LLC/Sports Business Journal
42. Levi Strauss & Co.
43. Livari Clothing



                                   2
  Case 1:20-cv-00242-RC Document 38 Filed 06/29/20 Page 4 of 6




44. LVMH Moet Hennessy Louis Vuitton Inc.
45. Lyft, Inc.
46. Mastercard Incorporated
47. Microsoft
48. Morgan Stanley
49. Motus LLC
50. Nardello & Co.
51. National Football League
52. National Women’s Soccer League, LLC
53. Neuberger Berman
54. New York Life Insurance Company
55. Oscar Health
56. PepsiCo, Inc.
57. Pfizer Inc.
58. Planet Labs Inc.
59. Procore Technologies, Inc.
60. Prosperity Life Insurance Group, LLC
61. Prudential Financial, Inc.
62. Puppet, Inc.
63. Quotient Technology Inc.
64. Rebelle Media
65. Rodan & Fields, LLC
66. salesforce.com, inc.



                                  3
  Case 1:20-cv-00242-RC Document 38 Filed 06/29/20 Page 5 of 6




67. Seed&Spark, Inc.
68. ShelterPoint Life Insurance Company
69. Shiseido Americas Corporation
70. Shutterstock, Inc.
71. SoftBank Investment Advisers
72. Spotify USA, Inc.
73. Strava
74. SurveyMonkey Inc.
75. Thinx
76. Tiffany & Co.
77. Tory Burch LLC
78. TransUnion
79. Turnitin, LLC
80. Turo Inc.
81. Twitter, Inc.
82. Uber
83. United States Soccer Federation, Inc.
84. Univision Communications Inc.
85. VF Corporation
86. Vice Media LLC
87. WeWork

88. Workday, Inc.




                                    4
      Case 1:20-cv-00242-RC Document 38 Filed 06/29/20 Page 6 of 6




                              CERTIFICATE OF SERVICE

               I hereby certify that, on June 29, 2020, I caused the foregoing Notice of

Appearance to be filed using the Court’s CM/ECF system, which will send electronic

notification of such filing to all counsel of record.




                                               By: /s/ Jeannie Rhee
                                                   Jeannie S. Rhee (DC Bar No. 464127)
